Citation Nr: 0530154	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-01 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder, and if the claim is reopened, whether service 
connection is warranted.

2.  Entitlement to service connection for conjunctivitis, 
right eye.

3.  Entitlement to an increased disability rating in excess 
of 10 percent for simple fracture, left, first metatarsal.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from various rating actions by the aforementioned RO.  

In October 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  At this hearing, testimony concerning 
claims for service connection for hearing loss and tinnitus 
was taken.  Since service connection for those disabilities 
was established in a December 2002 rating action, however, 
where each was assigned a 10 percent disability evaluation, 
those matters will not be further addressed in this decision.  


FINDINGS OF FACT

1.  In an unappealed August 1947 decision, the RO denied 
service connection for bronchitis.  Evidence received since 
the August 1947 RO decision includes some evidence which is 
not cumulative or redundant, and which raises a reasonable 
possibility of substantiating the claim.  

2.  The veteran's current respiratory disorder, diagnosed as 
chronic obstructive pulmonary disease and bronchitis, was 
caused in part by, and cannot be reasonably disassociated 
from his active duty military service.

3.  The veteran is not currently diagnosed to have 
conjunctivitis, right eye.

4.  The veteran's simple fracture, left, first metatarsal, is 
currently manifested by a well-healed fracture of the first 
metatarsal bone, left foot; a range of motion in the left, 
first metatarsal consisting of dorsiflexion to 55 degrees and 
plantar flexion to 15 degrees; and subjective complaints of 
pain and swelling upon extended use.  

5.  The veteran's simple fracture, left, first metatarsal 
results in no more than a moderate foot disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's August 1947 decision, and the claim for service 
connection for a respiratory disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  Based on the reopened claim, a respiratory disorder, 
diagnosed as COPD and bronchitis, was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.159 (2004).

3.  Claimed conjunctivitis, right eye, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

4.  The criteria for a rating in excess of 10 percent 
disabling for service-connected simple fracture, left 
metatarsal, has not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5283, 
5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on each claim.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for certain chronic diseases, including 
bronchiectasis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A.  Respiratory Disorder

Initially, the Board notes that an August 1947 RO decision 
denied the veteran's initial claim seeking service connection 
for bronchitis.  Notice of this decision was sent to the 
veteran that same month, and he did not timely file a notice 
of disagreement thereafter.  Thus, the August 1947 RO 
decision is final, with the exception that the claim may be 
reopened if new and material evidence has been submitted.  If 
the claim is thus reopened, it will be reviewed based on all 
the evidence of record.  38 U.S.C.A. §§ 5108, 7104, 7105; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was revised, effective August 29, 2001.  This new 
regulation provides:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  This latest definition of new 
and material evidence applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001; 
thus it applies to the instant case.  66 Fed. Reg. 45620 
(2001).  

After reviewing the December 2002 statement of the case 
(SOC), and the May 2004 supplemental SOC, it appears the RO 
found new and material evidence to reopen the veteran's claim 
for service connection for bronchitis.  Based upon its own 
review of the underlying claim, the Board agrees with this 
determination. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Specifically, 
evidence received since the RO's August 1947 decision 
includes two statements from retired nurses, dated in 2002, 
indicating that they helped treat the veteran on multiple 
occasions for bronchitis in the years shortly after the 
veteran's discharge from the service.  Also newly submitted 
in evidence is a private medical opinion, from C. Cartwright, 
M.D., dated in May 2003, which relates the veteran's current 
bronchitis to his active duty service.  Thus, the Board finds 
veteran's claim to be reopened, and shall proceed to 
consider, on a de novo basis, the merits of the reopened 
claim for service connection for a respiratory disorder. 
38 U.S.C.A. §§ 5108, 7104, 7105; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Historically, the veteran served in the Army from September 
1943 to December 1945.  His pre-induction examination, dated 
in July 1943, noted essentially normal findings throughout.  
In December 1943, he was hospitalized for treatment of acute 
bronchitis.  He was released from the hospital after eleven 
days of treatment.  His hospital discharge report noted a 
diagnosis of bronchitis, diffuse, acute, non-suppurative, 
mild, cause undetermined.  The report of his separation 
examination noted that his lungs were normal.  X-ray 
examination of the chest revealed no significant 
abnormalities.  

A post service statement from the veteran, dated in March 
1971, noted that his first attack of bronchitis incurred 
during his active duty service around December 1943, and that 
he was hospitalized as a result of this condition.  

An X-ray examination of the chest, performed in July 1981, 
was normal  

A private treatment report, dated in December 1982, noted the 
veteran's complaints of trouble breathing with exertion.  The 
report concluded with a diagnosis of bronchitis.  An X-ray 
examination of the chest, performed in December 1982, 
revealed an impression of possible mild chronic obstructive 
pulmonary disease, and accentuation of anterior basilar lung 
markings.  

A private treatment report, dated in February 1998, noted the 
veteran's complaints of congestion.  The report concluded 
with a diagnosis of probable early pneumonia.  Treatment 
reports, dated in March 2001 and in August 2001, noted 
assessments of bronchitis.  A treatment report, dated in 
December 2001, noted an assessment of COPD and bronchitis.  

A VA examination for respiratory diseases, dated in November 
2002, noted the veteran's inservice history of treatment for 
bronchitis.  It also noted his history of several attacks of 
bronchitis since his discharge from the service, and that he 
had a "35-pack-year smoking history."  X-ray examination of 
the chest, revealed an impression of stable chest with old 
granulomatous disease.  Based upon his physical examination 
of the veteran, including a review of his previous pulmonary 
function tests, the VA examiner diagnosed the veteran with 
COPD, and opined that this condition is most likely due to 
smoking.

Lay statements, dated in July 2002 and in September 2002, 
were received from H. Strange.  She indicated that she had 
worked as a nurse for W.W. Strange, M.D., her spouse, who 
passed away in 1978.  She indicated that Dr. Strange treated 
the veteran several times a year for bronchitis, beginning in 
January 1946 until his retirement in the 1970s.

Lay statements, dated in June 2002 and in September 2002, 
were received from C. Whitehead, R.N., retired.  She 
indicated that she worked for W.W. Strange, M.D., from 
January 1946 to 1951.  She indicated that she started 
treating the veteran for bronchitis in January 1946.  His 
treatment included a penicillin shot, followed by Vitamin B12 
shots for several weeks.  Although his condition improved, he 
returned later the same year again for bronchitis.  She 
reported that this condition was diagnosed by Dr. Strange as 
chronic bronchitis, and required many treatments over the 
next few years.

A pulmonary function test, performed in March 2003, revealed 
findings of a severe obstructive ventilatory impairment with 
negative bronchodilator challenge.  X-ray examination of the 
chest, dated in March 2003, revealed an impression of chronic 
lung disease.  

In April 2003, a hearing was conducted before a decision 
review officer at the RO.  At the hearing, the veteran 
reported that he first received treatment for bronchitis 
during his active duty service, and that he continued to have 
recurrent bouts of bronchitis ever since.  The veteran 
indicated that he smoked intermittently for approximately 
thirty years.

A private medical opinion letter, dated in May 2003, was 
received from C. Cartwright, M.D.  Dr. Cartwright noted that 
he had reviewed the veteran's claims folder.  He also 
indicated that he had treated the veteran periodically for 
the past twelve years.  Dr. Cartwright's opinion letter 
noted, in detail, the veteran's previous medical history.  He 
reported the veteran's inservice history of treatment for 
acute bronchitis, including his undergoing a diathermy.  Dr. 
Cartwright indicated that with the lack of any modern 
capability of treating his pulmonary disorder in 1943, it is 
certainly conceivable that he suffered damage to his lungs 
which would have plagued him for years.  Based upon his 
review of the record and his own knowledge of the veteran's 
condition, Dr. Cartwright opined that the veteran currently 
has COPD, and that there appears to be good evidence of a 
nexus or link between the veteran's initial attack of 
bronchitis in 1943 and his current status, that being 
recurring episodes of bronchitis, which he has suffered from 
over the years. 

In December 2003, a VA examination for respiratory diseases 
was conducted.  The report noted the veteran's history of 
inservice treatment for bronchitis.  Based upon a physical 
examination, including pulmonary function tests, the report 
concluded with diagnoses of moderate COPD with hypoxia with 
activity, and chronic left upper lobe collapsed.  

An addendum to the December 2003 VA examination report, dated 
in March 2004, included a detailed history of the veteran.  
Based upon a review of the record, and physical examination 
of the veteran, the VA examiner at that time stated that it 
is not possible to determine the contribution of veteran's 
acute bronchitis episode during service as compared to his 
smoking.  He indicated that smoking was the cause of 90 
percent of all COPD cases.  He also stated:

[I]f he could prove and he may have 
proved through the testimony and the 
nurses affidavit[s] that he had a clearly 
clinical illness of chronic bronchitis 
recurrent, multiple about the year 
immediately after starting smoking which 
he did in 1947, then we could say that 
his illness in service may have a major 
factor in playing out of his severity of 
current respiratory disease which is 
severe chronic bronchitis.  Apart from 
that proof of clinical illness extending 
over the thirty years after leaving 
service, we can say that smoking is more 
likely to cause the current respiratory 
disease than a single episode of acute 
bronchitis in the service in 1945.

A lay statement, dated in July 2004, was received from J.D., 
a friend of the veteran for over forty years.  He indicated 
that he never observed the veteran as a habitual smoker, that 
the veteran smoked very little around him, and he never 
considered him a smoker at all.  

In October 2005, a videoconference hearing was conducted 
before the Board.  At the hearing, the veteran testified that 
he was first treated for bronchitis during service.  He 
reported treatment for 4 to 5 recurrent bouts of bronchitis 
on a yearly basis ever since, beginning in January 1946.  He 
denied that he was ever a heavy smoker.

After reviewing the evidence of record, the Board concludes 
that service connection for respiratory disorder, diagnosed 
as COPD and bronchitis, is warranted.  As noted above, his 
service medical records show significant inservice treatment 
for bronchitis.  Lay statements, including one from a 
registered nurse, revealed that the veteran received regular 
treatment for bronchitis, beginning shortly after his 
discharge from the service.  In addition, the veteran's 
private physician opined that the veteran currently has COPD, 
and that there appears to be good evidence of a nexus or link 
between the veteran's initial attack of bronchitis in 1943 
and his current respiratory disorder, that being recurring 
episodes of bronchitis, which he has suffered from over the 
years.  Finally, the VA examiner opined that if the veteran 
had chronic bronchitis shortly after his discharge from the 
service, which the Board believes he has shown, "then we 
could say that his illness in service may have been a major 
factor in playing out of his severity of current respiratory 
disease which is severe chronic bronchitis."  

Under these circumstances, the Board cannot reasonably 
disassociate the veteran's current respiratory disorder, 
diagnosed as COPD and bronchitis, from his active military 
service.  Under these circumstances, and resolving the 
benefit of the doubt in the veteran's favor, service 
connection is granted.

B.  Conjunctivitis, Right Eye

The veteran is seeking entitlement to service connection for 
conjunctivitis, right eye.  His pre-induction examination, 
dated in July 1943, noted essentially normal findings 
throughout.  Inservice treatment reports, dated from January 
1945 through April 1945, revealed treatment for 
conjunctivitis, acute, right, non-suppurative, mild.  The 
report of his separation examination, performed in December 
1945, found no eye abnormalities.  Vision examination 
revealed uncorrected visual acuity of 20/20, bilaterally.

Although the veteran's service medical records show treatment 
for conjunctivitis, right eye, the veteran has failed to 
identify any current post service treatment for this 
condition.  More specifically, the evidence of record shows 
only a single notation of conjunctivitis occurring in January 
1993, over forty-five years after the veteran's discharge 
from active duty service.  In addition, this condition has 
not been noted on any of the subsequently received treatment 
records over the past twelve years.  Private treatment 
reports, dated in November 1995 and in May 1996, revealed 
diagnoses of choroidal neovascular, left eye; age-related 
macular degeneration, bilaterally; presumed ocular 
histoplasmosis syndrome, bilaterally; cataract, right eye, 
and psuedophakia, left eye.  
 
In October 2002, the veteran was seen for an eye examination.  
Physical examination revealed no afferent papillary defect in 
either eye, normal eyelids, and normal conjunctiva.  The 
report concluded with diagnoses of exudates macular 
degeneration, nonexudative macular degeneration and 
pseudophake.  An examination report, dated in September 2003, 
indicated that physical examination of the veteran's eyes 
revealed a normal conjunctiva.

In addition to disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability. Degmetich v. Brown, 104 F.23d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As a 
layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the absence of a current medical diagnosis of 
conjunctivitis, right eye, there is no basis for service 
connection.  As the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Claim for Increased Rating for Simple Fracture, Left, 
Metatarsal

The veteran is seeking an increased disability rating in 
excess of 10 percent for his service-connected simple 
fracture, left metatarsal.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

When rating a veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2004).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2004); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(Dec. 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2004); see DeLuca, 8 Vet. App. at 205-06.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2004).

A review of his service medical records revealed treatment 
for a fracture of the first, left, metatarsal, in January 
1945.  A February 1948 rating decision granted service 
connection for simple fracture, metatarsal, left, and 
assigned thereto a noncompensable (0 percent) disability 
rating.  

In July 2002, a VA examination for feet was conducted.  The 
report of this examination noted the veteran's complaints of 
pain and swelling in the left foot upon extended periods of 
walking.  Physical examination revealed a satisfactory gait 
pattern.  The left foot exhibited no evidence of redness, 
heat, swelling or deformity.  He did have some tenderness of 
the first metatarsal, as well as the metaphalangeal joint of 
the left great toe.  The left great toe exhibited 
dorsiflexion to 40 degrees and plantar flexion to 20 degrees, 
without pain on motion.  There was no evidence of plantar 
callus formation.  He had a palpable dorsalis pedis as well 
as a posterior tibial pulse.  He was able to heel and toe 
walk and was able to squat and arise again.  X-ray 
examination of the left foot revealed no acute bony tissue 
abnormality.  The report concluded with a diagnosis of 
residuals of old left first metatarsal fracture.  The VA 
examiner noted that there was no pain on range of motion 
testing, although the veteran complained of pain with 
extended periods of weightbearing.

In December 2003, a VA examination for feet was conducted.  
The report noted the veteran's complaints of severe pain in 
his left foot when walking for extended periods of time.  The 
veteran indicated that the pain does flare-up with increased 
activity level.  Physical examination revealed a good gait 
pattern, both in his shoes and out of his shoes.  Physical 
examination revealed some tenderness over the first 
metatarsal and metaphalangeal joint.  He had good 
dorsiflexion of the left great toe, dorsiflexion up to 55 
degrees, and plantar flexion to 20 degrees.  The range of 
motion was described as by the examiner as "really 
nonpainful."  A small blister was noted in the medial aspect 
of the forefoot.  He had palpable pulses, and full sensation 
throughout the foot.  He was not able to walk on his toes or 
heels on either side.  The report concluded with an 
impression of residuals of old first metatarsal fracture.  
The VA examiner noted that there was really no pain on range 
of motion testing.  It is possible, however, that if he 
ambulates he gets further pain, which would limit his 
function further, however, this additional limitation cannot 
be determined with any degree of medical certainty.  
 
In October 2005, a videoconference hearing was conducted 
before the Board.  At the hearing, the veteran testified that 
he has frequent swelling and pain in his left foot.  He 
indicated that this condition restricts his activities 
significantly.  

The RO has assigned the veteran's simple fracture, left, 
first metatarsal head, a 10 percent disability rating 
pursuant to Diagnostic Codes 5283 and 5284.  

Diagnostic Code 5283 provides for assignment of evaluations 
when there is malunion or nonunion of the tarsal or 
metatarsal bones.  A 10 percent evaluation is assigned when 
the malunion or nonunion is moderate.  Evaluations of 20 
percent and 30 percent, respectively, as assigned when the 
malunion or nonunion is moderately severe, or severe.  Id.  
With actual loss of the use of the foot, a 40 percent 
evaluation is assigned.  

Pursuant to Diagnostic Code 5284, used in rating other foot 
injuries, a 10 percent rating is warranted for a moderate 
foot injury.  A 20 percent rating is warranted for a 
moderately severe foot injury.  A 30 percent rating is 
warranted for a severe foot injury. 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  With actual loss of use of the foot, a 
40 percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic 
Code 5167 (2004).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2004).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The medical evidence of record does not show that the 
veteran's residuals of fracture of the metatarsal, left 
foot, meet the criteria for an evaluation in excess of 10 
percent disabling.  X-ray examination of the left foot 
revealed no acute bony tissue abnormality.  Moreover, the 
manifestations of the disability shown do not rise to the 
level of a "moderately severe" foot disability.  
Accordingly, an evaluation in excess of 10 percent disabling 
for fracture of the metatarsal, left, is not warranted.  

The medical evidence shows that the veteran does not 
experience significant functional loss due to his simple 
fracture, left, first metatarsal.  See 38 C.F.R. §§ 4.40, 
4.45 (2004); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  There is no 
evidence of weakness, fatigability, stiffness, or lack of 
coordination, but only subjective complaints of pain.  
Although the Board is required to consider the effect of 
pain when making a rating determination, the pain that the 
veteran reported to the examiner does not equate with 
functional loss.  As such, this pain does not rise to the 
level to warrant an increased evaluation in excess of the 10 
percent currently assigned under the Schedule.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5283.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Veterans Claims Assistance

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, and a duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's June 2002 and April 2003 letters, the August 2002 
and July 2003 rating decisions, the December 2002 and April 
2005 statements of the case (SOC), and the May 2004 
supplemental SOC, advised the veteran what information and 
evidence was needed to substantiate his claims herein and 
what information and evidence had to be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
The documents also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  Moreover, through these notices and RO actions, 
the veteran was effectively asked to submit any of the 
necessary evidence to substantiate his claims, that was in 
his possession.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior to the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  As for the veteran's claimed 
conjunctivitis, right eye, he has failed to shown any current 
diagnosis of this condition.  As for his claim for an 
increased rating claim, the RO has obtained two VA 
examinations to determine the severity of the veteran's left 
foot disorder.  Thus, the Board considers the VA's duty to 
assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claims herein 
adjudicated.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claims.  

The Board notes that in October 2005, the veteran, through 
his representative, submitted an additional medical treatment 
record, dated August 5, 2005, from the VA medical center in 
Memphis, Tennessee.  This evidence has not previously been 
considered by the AOJ in this matter.  Nevertheless, the 
Board has reviewed this new evidence, and finds that a remand 
in this case is not warrant for AOJ consideration of the 
same.  Specifically, this treatment report is not relevant to 
the veteran's claims regarding his claimed conjunctivitis, 
right eye, or his simple fracture of the left, first 
metatarsal.  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for respiratory disorder, the 
claim is reopened

Service connection for a respiratory disorder, diagnosed as 
COPD and bronchitis,  is granted.

Service connection for conjunctivitis, right eye, is denied.

A disability rating in excess of 10 percent for simple 
fracture, left metatarsal, is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


